Per Curiam: This is a bill for an injunction, wherein Mathew J. Steffens, a resident, legal voter and tax-payer of Cook county, is complainant, and Samuel B. Chase, recorder of deeds, Daniel H. Kochersperger, county treasurer, and Daniel D. Healy and others, members of the board of county commissioners of said county, are defendants. The circuit court of Cook county sustained a demurrer to the bill, and rendered a decree dissolving the injunction and dismissing the bill for want of equity. The cause involves the validity of the act of the General Assembly, approved June 13, 1895, entitled “An act concerning land titles.” (Laws of 1895, p. 107). The case is governed by the decision of this court in the cause of People ex rel. v. Chase, (ante, p. 527,) in which the statute in question is held to be unconstitutional and void. For the reasons stated in the opinion filed in said quo warranto proceeding the decree rendered herein is reversed and the cause is remanded, with directions to overrule the demurrer to the bill and enter a decree in conformity with the prayer of the bill. D , , , , Baker and Cartwright, JJ., do not concur in this opinion. Mr. Justice Carter: I do not concur.